DETAILED ACTION
This office action addresses Applicant’s response filed on 13 September 2021.  Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  in claim 1, “and send the error” should be “and sending the error”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 has been amended to recite sending the data on a second data path through the translation unit on a second clock path, which is delayed using a second path configurable delay unit to adjust delay time of the data on the second data path, which is not supported by the originally-filed disclosure.  In circuit design, data is not sent on clock paths, and Applicant’s disclosure has no discussion of how to send data, rather than clock signals, on clock paths.
Claim 4 has similarly been amended to recite a first data path on a first clock tree and a second data path on a second clock tree, which converted information is delayed using a configurable delay before input to the second data path and after output from the first data path so that the delay time on the different clock trees result in identical delays.  In circuit design, data is not sent on clock paths, and Applicant’s 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0087157 to Gangwar in view of CN 102333038 to Liu, US 3,725,818 to Nurmohamed, US 2010/0026338 to Fulcomer, Reviriego et al., “Offset DMR: A Low Overhead Soft Error Detection and Correction Technique for Transform-Based Convolution”, and US 2011/0022909 to Wang.
Regarding claim 1, Gangwar discloses a method of providing multiple data paths within a translation unit (¶41-42), the method comprising: sending data on a functional data path through the translation unit having a digital protocol conversion logic that converts the data from a first digital protocol into an internal digital protocol for a network-on-chip (NoC) (¶42).
Gangwar does not appear to explicitly disclose sending the data on a reference data path through the translation unit that converts the data from the 
Liu discloses sending data on a functional data path of an NoC, sending the data on a reference data path of the NoC, comparing the data from the functional data path with the data from the reference data path using the comparator to determine if there is a difference between the data from the function path and the data from the reference path in order to identify an error (¶9-10; it would be clear to persons having ordinary skill in the art that a voter circuit compares multiple signals to identify an error if the signals differ from each other).
Nurmohamed discloses a method of providing multiple data paths within a translation unit (Fig. 1; col. 1, lines 4-6), the method comprising:
sending data on a functional data path through the translation unit (Fig. 1, any of inputs 1, 2, or 3 on paths 10, 11, or 12, respectively);
sending the data on a reference data path through the translation unit (Fig. 1, any of inputs 1, 2, or 3 different from above);

generating an error signal to indicate the error has occurred and sending the error signal to a controller in order to prevent propagation of the error (col. 1, lines 16-17; col. 2, lines 60-67; col. 3, lines 24-32).
In the event that Nurmohamed is found to be unclear regarding these limitations, Fulcomer also discloses sending data on a functional data path through the translation unit, sending the data on a reference data path through the translation unit, comparing the data from the functional data path with the data from the reference data path using the comparator to determine if there is a difference between the data from the function path and the data from the reference path in order to identify an error, and generating an error signal to indicate the error has occurred and sending the error signal to a controller in order to prevent propagation of the error (Figs. 2 and 3; ¶20, 22, 23, and 29).
The combination of Gangwar, Liu, Nurmohamed, and Fulcomer would suggest to persons having ordinary skill in the art, applying a redundancy/fault-tolerance technique (per Liu, Nurmohamed, and/or Fulcomer) to the network-on-chip of Gangwar.  In particular, Liu discloses implementing fault-tolerance in a network-on-chip by sending data on multiple different paths, and then using a 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Liu, Nurmohamed, and Fulcomer, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Liu, Nurmohamed, and Fulcomer together suggest improving fault-tolerance of Gangwar’s NoC by using redundant communication paths and a voter circuit that generates error signals, in the manner discussed above.
Gangwar does not appear to explicitly disclose that the reference data is delayed using a reference path configurable delay unit to cause a delay time in the data on the reference data path, and delaying the data traveling on the functional data path using the delay time introduced by the reference path configurable unit prior the data arriving at a comparator.  Reviriego discloses these limitations 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Liu, Nurmohamed, Fulcomer, Reviriego, and Wang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of time-shifting redundant processing paths from each other to identify faults that occur at a particular time.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
As discussed above, Liu, Nurmohamed, and Fulcomer suggest improving fault-tolerance of Gangwar’s NoC through the use of redundant paths.  Reviriego and Wang suggest further improving fault tolerance by time-shifting the redundant paths relative to each other, so that a fault event occurring at a given moment does not cause the same error across all of the redundant paths, thus allowing the fault to be identified.  The teachings of Reviriego and Wang are directly applicable to Gangwar, Liu, Nurmohamed, and Fulcomer in the same way, so that Gangwar’s NoC would be similarly capable of identifying fault event occurring at particular moments.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0079148 to Urzi in view of US 2015/0188664 to Glosser, Liu, Fulcomer, Reviriego, Wang, and US 2010/0131801 to Baleani.
Regarding claim 3, Urzi discloses a computer comprising a memory and a processor, wherein the memory stores code, that when executed by the processor, causes the computer to (¶31, 70): send data on a first data path through a translation unit having a digital protocol conversion logic unit that converts the data from a first digital protocol into an internal digital protocol for a network-on-chip (NoC) (¶34).
Urzi does not appear to explicitly disclose sending data on a second data path through the translation unit which converts the data from the first digital protocol into the internal digital protocol for the NoC, compare output of the first data path with output of the second data path, and generate an error signal if there is a discrepancy between output of the first data path and output of the second data path to isolate the first data path from propagation through the NoC.
Glosser discloses: a computer comprising a memory and a processor, wherein the memory stores code, that when executed by the processor, causes the computer (¶24, 26, 51) to:
send data on a first data path and a second path through the translation unit (¶42);

generate an error signal if there is a discrepancy between output of the first data path and output of the second data path to isolate the first data path from propagation (¶54-55).
The combination of Urzi and Glosser suggests applying Glosser’s reference comparison technique to the data path of a translation unit in an NoC taught by Urzi.  The combination would have been obvious to persons having ordinary skill in the art before the effective filing date of the application because doing so would have involved merely the routine application of a known technique to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Urzi discloses a NoC having a translation unit on a data path to convert transaction data from processors to the NoC transport protocol to allow transmission of data through the NoC.  Glosser discloses a technique for high reliability data transmission for preventing the propagation of errors whereby multiple identical channels transmit data in parallel to be compared for fault detection.  The teachings of Glosser are directly applicable to Urzi in the same way so that Urzi’s data path also utilizes fault detection of identical, parallel data, to achieve the same result of improving the reliability of data transmission through an NoC.

The combination of Urzi, Glosser, Liu, and Fulcomer would suggest to persons having ordinary skill in the art, applying a redundancy/fault-tolerance technique (per Glosser, Liu, and/or Fulcomer) to the network-on-chip of Urzi.  In particular, Liu discloses implementing fault-tolerance in a network-on-chip by sending data on multiple different paths, and then using a voter at the destination to determine the correct data.  Glosser and Fulcomer similarly disclose fault-tolerance by using a voter mechanism to compare multiple signals and generate error signals to prevent error propagation when the signals are not identical.  Thus, Liu teaches that an NoC such as Urzi can achieve fault tolerance through redundant communication paths and a voter, and Glosser and Fulcomer 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Urzi, Glosser, Liu, and Fulcomer, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Glosser, Liu, and Fulcomer together suggest improving fault-tolerance of Urzi’s NoC by using redundant communication paths and a voter circuit that generates error signals, in the manner discussed above.
Urzi does not appear to explicitly disclose that that the second data path is delayed using a second path configurable delay unit to adjust delay time of the data on the second data path, and that the first data path is delayed using a first path configurable delay to adjust delay time of the data on the first data path.  Reviriego discloses these limitations (Fig. 2, redundant modules 1 and 2 having matching delays F).  In the event that Reviriego is found to be unclear regarding the delays being configurable, Wang also discloses configurable delay elements for redundant paths (¶16).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Urzi, Glosser, Liu, Fulcomer, Reviriego, and Wang, because doing so would have KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
As discussed above, Glosser, Liu, and Fulcomer suggest improving fault-tolerance of Urzi’s NoC through the use of redundant paths.  Reviriego and Wang suggest further improving fault tolerance by time-shifting the redundant paths relative to each other, so that a fault event occurring at a given moment does not cause the same error across all of the redundant paths, thus allowing the fault to be identified.  The teachings of Reviriego and Wang are directly applicable to Urzi, Glosser, Liu, and Fulcomer in the same way, so that Urzi’s NoC would be similarly capable of identifying fault event occurring at particular moments.
Urzi does not appear to explicitly disclose the first clock path and the second clock path.  Baleani discloses redundant devices having corresponding clock paths (¶120-121).  As discussed above, the combination of Urzi, Glosser, Liu, and Fulcomer suggests applying the redundancy of Glosser, Liu and/or Fulcomer to the device of Urzi.  The further combination with Reviriego and Wang then suggests applying delay elements to the redundant elements.  Finally, the combination with Baleani suggests further differentiating the redundant elements by using corresponding and physically separated clock trees.
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Glosser, Liu, and Fulcomer suggest improving fault-tolerance of Urzi’s NoC through the use of redundant paths.  Baleani discloses a number of techniques for reducing the probability of common faults between the redundant paths, such as using different components, positions, sizes, clock trees, and inputs.  The teachings of Baleani are directly applicable to Urzi, Glosser, Liu, and Fulcomer in the same way, so that Urzi’s NoC would be similarly capable of identifying fault event occurring at particular moments.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangwar in view of Glosser, Liu, Fulcomer, Reviriego, Wang, Baleani, and US 2016/0191062 to Shivaram
Regarding claim 4, Gangwar discloses a system for handling errors, the system comprising:
a first IP block using a first protocol (¶39, 42);

a translation unit including a digital protocol conversion logic and a first data path (¶42);
wherein the translation unit is in communication with the first IP block and the second IP block and the first IP block sends information to the second IP block through the translation unit (¶42, 64-65);
wherein the translation unit converts the information from the first protocol into an internal protocol used by a network-on-chip (NoC) and the converted information travels along the first data path (¶42).
Gangwar does not appear to explicitly disclose that the translation unit includes a second data path and a comparator, and that the converted information travels along the second data path and the comparator compares the output of the first data path and the output of the second data path to determine if there is a discrepancy.
Glosser discloses: a system for handling errors, the system comprising: first and second IP blocks (¶4; Fig. 2); and
a translation unit including a first data path, a second data path and a comparator wherein the translation unit is in communication with the first IP block and the second IP block, wherein the first IP block sends information to the second IP block through the translation unit (¶4, 25; Fig. 2, items 32, 38, 40, 42),

The combination of Gangwar and Glosser suggests applying Glosser’s reference comparison technique to the data path of a translation unit in an NoC taught by Gangwar.  The combination would have been obvious to persons having ordinary skill in the art before the effective filing date of the application because doing so would have involved merely the routine application of a known technique to improve similar methods in the same way.  KSR Int’l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Gangwar discloses a NoC having a translation unit on a data path to convert transaction data from IP cores to the NoC transport protocol to allow transmission of data through the NoC.  Glosser discloses a technique for high reliability data transmission for preventing the propagation of errors whereby multiple identical channels transmit data in parallel to be compared for fault detection.  The teachings of Glosser are directly applicable to Gangwar in the same way so that Gangwar’s data path also utilizes fault detection of identical, parallel data, to achieve the same result of improving the reliability of data transmission through an NoC.
In the event that Glosser is found to be unclear regarding the above limitations, Liu also discloses a second data path and a comparator, and that the converted information travels along the second data path and the comparator 
As discussed above with regard to claim 1, the combination of Gangwar, Liu, and Fulcomer would suggest to persons having ordinary skill in the art, applying a redundancy/fault-tolerance technique (per Liu and/or Fulcomer) to the network-on-chip of Gangwar.  In particular, Liu discloses implementing fault-tolerance in a network-on-chip by sending data on multiple different paths, and then using a voter at the destination to determine the correct data.  Fulcomer similarly disclose fault-tolerance by using a voter mechanism to compare multiple signals identify an error when the signals are not identical.  Thus, Liu teaches that an NoC such as Gangwar can achieve fault tolerance through redundant communication paths and a voter, and Fulcomer further provides explicit teaching that voter circuits compare signals to identify errors when the signals are different.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Glosser, Liu, and Fulcomer, because doing so would have involved KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Specifically, Liu and Fulcomer together suggest improving fault-tolerance of Gangwar’s NoC by using redundant communication paths and a voter circuit that generates error signals, in the manner discussed above.
Gangwar does not appear to explicitly disclose that the converted information is delayed using a configurable delay before input to the second data path and after output from the first data path.  Reviriego discloses these limitations (Fig. 2, redundant modules 1 and 2 having matching delays F).  In the event that Reviriego is found to be unclear regarding the delays being configurable, Wang also discloses configurable delay elements for redundant paths (¶16).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Glosser, Liu, Fulcomer, Reviriego, and Wang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of time-shifting redundant processing paths from each other to identify faults that occur at a particular time.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
As discussed above, Liu and Fulcomer suggest improving fault-tolerance of Gangwar’s NoC through the use of redundant paths.  Reviriego and Wang suggest 
Gangwar does not appear to explicitly disclose the first clock tree and the second clock tree.  Baleani discloses redundant devices having corresponding clock paths (¶120-121).  As discussed above, the combination of Gangwar, Glosser, Liu, and Fulcomer suggests applying the redundancy of Glosser, Liu and/or Fulcomer to the device of Gangwar.  The further combination with Reviriego and Wang then suggests applying delay elements to the redundant elements.  Finally, the combination with Baleani suggests further differentiating the redundant elements by using separate corresponding clock trees.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Glosser, Liu, Fulcomer, Reviriego, Wang, and Baleani, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of separating the clock trees for redundant elements to reduce probability of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Glosser, Liu, and Fulcomer suggest improving fault-tolerance of Gangwar’s NoC through the use of redundant paths.  Baleani discloses a number of techniques for reducing the probability of common faults between the redundant paths, such as using different components, positions, sizes, clock trees, and inputs.  The teachings of Baleani are directly applicable to Gangwar, Glosser, Liu, and Fulcomer in the same way, so that Gangwar’s NoC would similarly have differentiated/diverse redundancy through separate clock trees.
Gangwar does not appear to explicitly disclose that the delay time on the different clock trees result in identical delays.  Shivaram discloses these limitations (¶102).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Glosser, Liu, Fulcomer, Reviriego, Wang, Baleani, and Shivaram, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable synchronizing different clock trees.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Glosser, Liu, and Fulcomer suggest improving fault-tolerance of Gangwar’s NoC through the use of redundant paths.  Baleani discloses reducing the probability of common faults between the redundant paths by using physically separate clock trees.  Shivaram then discloses that different 
Regarding claim 5, Glosser further discloses that the comparator generates an error signal if there is a discrepancy (Fig. 7, block 116; ¶51, 53-54).  Fulcomer also discloses that the comparator generates an error signal if there is a discrepancy (¶20).  Motivation to combine remains consistent with claim 4.
Regarding claim 6, Glosser further discloses a control unit that receives the error signal and prevents the output of the first data path from propagating through the system (¶55, 59).  Fulcomer also discloses a control unit that receives the error signal and prevents the output of the first data path from propagating through the system (¶23, 29).  Motivation to combine remains consistent with claim 4.
Regarding claim 7, Liu further discloses that the translation unit includes a third data path (¶9-10).  Fulcomer also discloses that the translation unit includes a third data path (Figs. 2 and 3).  Motivation to combine remains consistent with claim 4.
Regarding claim 8, Liu further discloses that the first data path, the second data path, and the third data path are polled when a discrepancy is detected (¶9-10, it would be clear to persons having ordinary skill in the art that a .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangwar in view of Glosser, Liu, Fulcomer, Reviriego, Wang, Baleani, and Shivaram, and further in view of KR 100612653 to Kim.
Regarding claim 9, Gangwar does not appear to explicitly disclose a monitor for the first clock tree to detect defects in the first clock tree.  Kim discloses these limitations (Fig. 3, clock monitor A; pg. 4, last paragraph).  Shivaram also potentially discloses the same (¶100); motivation to combine is consistent with claim 4.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Gangwar, Glosser, Liu, Fulcomer, Reviriego, Wang, Baleani, Shivaram, and Kim, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of detecting faults in clock trees to avoid system failures.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Glosser, Liu, and Fulcomer suggest improving fault-tolerance of Gangwar’s NoC through the use of redundant paths.  Baleani discloses reducing 
Regarding claim 10, Gangwar does not appear to explicitly disclose a monitor for the second clock tree to detect defects in the second clock tree.  Kim discloses these limitations (Fig. 3, clock monitor B; pg. 4, last paragraph).  Shivaram also potentially discloses the same (¶100).  Motivation to combine remains consistent with claim 9.

Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
Claims 1, 3, and 4 have been amended to recite new limitations, which Applicant asserts are not disclosed by the prior art.  These limitations are addressed above in the rejections of the claims.
Applicant asserts that “there is no mention in Nurmohamed of comparing the output of the primary path with the output of the secondary path”.  Remarks at 9.  The examiner disagrees.  Cited col. 1, lines 10-20 explicitly states that “each determine whether or not the signals in the three channels are substantially equal.  If the signals are substantially equal or differ by less than a predetermined level, they are "synchronized" and are allowed to pass forward to the next sections of the channels; but if they differ, then the one which differs substantially from the other two is blocked, and the other two are used to feed all three channels from that point via channel interconnection circuitry.” (emphasis added).  Determining whether signals on the three channels are equal and blocking the one that is different is a comparison of the outputs of the primary and secondary paths, as claimed.
Applicant further asserts that “Nurmohamed cannot be read in reference to a NoC, such as signals in a NoC”.  Remarks at 10.  Nurmohamed is not relied upon to teach any NoC limitations.
Applicant asserts that the examiner fails to present sufficient evidence or reasoning for the combination, and that there must be some suggestion in a cited reference for the combination.  Remarks at 10.  The examiner disagrees.  The idea that there must be some suggestion in a cited reference for a finding of obviousness was explicitly rejected in KSR.  Furthermore, extensive evidence and reasoning for the combination is provided throughout the rejections.  Applicant has not addressed any of the specific reasoning presented in the office action, and instead relies on blanket generic statements that sufficient evidence and reasoning is not present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

28 September 2021




/ARIC LIN/            Examiner, Art Unit 2851